<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                  United States Court of Appeals <br>                      For the First Circuit <br> <br> <br> <br> <br> <br>No. 98-1124 <br> <br>                       PCS 2000 LP, ET AL., <br> <br>                      Plaintiffs, Appellees, <br> <br>                                v. <br> <br>            ROMULUS TELECOMMUNICATIONS, INC., ET AL., <br> <br>                     Defendants, Appellants. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>      [Hon. Gilberto Gierbolini, Senior U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                      Selya, Circuit Judge, <br>                                 <br>          Rosenn* and Campbell, Senior Circuit Judges. <br>                                 <br>                                 <br> <br> <br>     Guillermo Ramos Luia and Rivera, Tulla & Ferrer on brief for <br>appellants. <br>     Jorge Bermdez-Torregrosa and Cuevas, Kuinlam & Bermdez on <br>brief for appellees. <br> <br> <br> <br> <br> <br>July 8, 1998 <br> <br> <br> <br> <br>_______________ <br>*Of the Third Circuit, sitting by designation. <br>                                

  SELYA, Circuit Judge.  This appeal requires us to <br>address, for the first time, the question of whether the Federal <br>Arbitration Act, 9 U.S.C.  1-16 (1994) (the FAA), in and of <br>itself confers subject matter jurisdiction on a federal court.  We <br>answer this question in the negative. <br>  At all times material hereto, plaintiff-appellee Unicom <br>Corporation, a Puerto Rico entity, functioned as the general <br>partner of plaintiff-appellee PCS 2000 LP (PCS), a limited <br>partnership engaged in the business of acquiring so-called personal <br>communications services licenses.  PCS periodically participated in <br>license auctions conducted by the Federal Communications Commission <br>(the FCC).  To assist in this endeavor, PCS enlisted the services <br>of defendant-appellant Romulus Telecommunications, Inc. (Romulus), <br>a Puerto Rico corporation, as its bidding agent.  The Service <br>Agreement between PCS and Romulus contained an arbitration clause <br>providing that "[a]ny disputes under this agreement shall be <br>resolved in San Juan under the rules of the American Arbitration <br>Association." <br>  Early in 1996, PCS authorized Romulus to bid slightly <br>over $18,000,000 ($18,006,000, to be precise) to acquire an FCC <br>license in the Norfolk, Virginia market.  Romulus, acting through <br>one of its principals, defendant-appellant Anthony Terence Easton, <br>mistakenly entered a bid for $180,060,000 on PCS's behalf.  In the <br>aftermath of this debacle, Easton, eager to avoid the penalties <br>incident to the withdrawal of the inflated bid, attempted to <br>persuade the FCC that it, rather than Romulus, had committed the <br>bevue.  The attempt backfired when the FCC concluded that Easton <br>had intentionally misrepresented material facts, and levied hefty <br>fines against PCS for the bidding error and Easton's botched cover- <br>up. <br>  The plaintiffs sued Romulus, Easton, and Easton's spouse <br>in a local Puerto Rico court, alleging fraud, breach of contract, <br>and breach of fiduciary duty.  Romulus countered by filing a demand <br>for arbitration with the American Arbitration Association (the AAA) <br>and moved to dismiss the court action on the strength of the <br>Service Agreement's arbitration clause.  This motion remains <br>outstanding. <br>  The AAA agreed to hear the dispute, notwithstanding the <br>plaintiffs' objection.  The plaintiffs then commenced a second <br>action in Puerto Rico's federal district court, seeking both a <br>declaration that the dispute was not arbitrable and a provisional <br>order staying arbitration pendente lite.  The plaintiffs' complaint <br>premised subject matter jurisdiction expressly and solely on the <br>FAA.  The court below granted interim relief and ordered the AAA   <br>whom the plaintiffs had named as an additional defendant   "to stay <br>all proceedings in the case . . . until this Court makes an <br>adjudication as to the arbitrability of the matters brought before <br>it."  This appeal followed. <br>  Because the district court's stay order is in the nature <br>of an injunction, we have appellate jurisdiction.  See 9 U.S.C.  <br>16(a)(2) (authorizing an immediate appeal from "an interlocutory <br>order granting . . . an injunction against an arbitration that is <br>subject to this title"); see also 28 U.S.C.  1292(a)(1) (1994) <br>(permitting interlocutory appeals from injunctions). <br>  The central issue on appeal is whether the lower court <br>had subject matter jurisdiction over the parties' dispute.  This <br>issue turns on an application of 28 U.S.C.  1331 (1994), which <br>grants federal district courts original jurisdiction over civil <br>actions "arising under the Constitution, laws, or treaties of the <br>United States."  Because no other source of jurisdiction appears on <br>the face of the complaint, we must ask whether PCS's suit can be <br>said to "aris[e] under" federal law within the meaning of section <br>1331.  See Viqueira v. First Bank, 140 F.3d 12, 17 (1st Cir. 1998). <br>  It is settled beyond peradventure that a federal court <br>must determine the existence of federal question jurisdiction <br>according to the well-pleaded complaint rule.  See id.  The rule <br>stipulates that, with few exceptions (none applicable here), a case <br>arises under federal law only if a federally cognizable cause of <br>action appears within the four corners of the complaint.  See City <br>of Chicago v. International College of Surgeons, 118 S. Ct. 523, <br>529 (1997); BIW Deceived v. Local S6, 132 F.3d 824, 831 (1st Cir. <br>1997).  Here, the complaint's jurisdictional allegations rest <br>singularly on the FAA, and the claims asserted sound exclusively in <br>tort and contract    causes of action rooted in local law.  <br>Accordingly, federal jurisdiction depends on the FAA   and the FAA <br>cannot support such a weight. <br>  The Supreme Court has concluded that the FAA "is <br>something of an anomaly in the field of federal-court jurisdiction" <br>because it "creates a body of federal substantive law" without <br>simultaneously "creat[ing] any independent federal-question <br>jurisdiction under 28 U.S.C.  1331 or otherwise."  Moses H. Cone <br>Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25 n.32 <br>(1983).  As a result of this odd configuration, there must be some <br>independent basis for federal jurisdiction   say, admiralty or <br>diversity of citizenship   before a suit aimed at compelling <br>arbitration can proceed in federal court.  See id. <br>  To be sure, the case at hand presents a slightly <br>different question from that considered by the Moses H. Cone Court <br>in that PCS seeks an order staying arbitration as opposed to an <br>order compelling arbitration.  We deem this to be a distinction <br>without a difference.  We have held squarely that the power to <br>enjoin an arbitration is "the concomitant of the power to compel <br>arbitration," Societe Generale de Surveillance, S.A. v. Raytheon <br>European Mgmt. & Sys. Co., 643 F.2d 863, 868 (1st Cir. 1981), and <br>thus the same provision of the FAA, 9 U.S.C.  4, authorizes both <br>types of orders.  Since the Court's interpretation of section 4 in <br>the context of an order compelling arbitration is clear and <br>unambiguous, there is no principled way in which we can deviate <br>from that interpretation in the context of an order staying <br>arbitration.  We hold, therefore, that a suit under the FAA either <br>to stay or to compel arbitration must proceed in a state forum <br>unless some independent basis for federal jurisdiction exists.  <br>Accord Westmoreland Capital Corp. v. Findlay, 100 F.3d 263, 268 (2d <br>Cir. 1996). <br>     The plaintiffs have a fallback position, but it is <br>feeble.  They suggest on appeal (though not in their complaint) <br>that section 503(b) of the Communications Act of 1934, 47 U.S.C.  <br>503(b), furnishes a hook on which federal subject matter <br>jurisdiction can be hung.  We disagree. <br>     In the first place, "[i]t is black-letter law that <br>jurisdiction must be apparent from the face of the plaintiffs' <br>pleading," Viqueira, 140 F.3d at 18, and the plaintiffs' complaint <br>does not mention 47 U.S.C.  503(b).  Moreover, even were this <br>statute mentioned in passing, it would fail to supply the requisite <br>independent basis for federal jurisdiction.  We explain briefly. <br>     It is true, as the plaintiffs assert, that this case <br>peripherally involves FCC bidding practices, and that cases <br>sometimes arise under federal law when an interpretation of federal <br>law is outcome-determinative.  See Smith v. Kansas City Title & <br>Trust Co., 255 U.S. 180, 199 (1921).  But section 503(b) of the <br>Communications Act confers no private right of action, and the <br>plaintiffs' complaint only advances non-federal claims.  <br>Consequently, while an interpretation of section 503(b) might <br>implicate limited aspects of the plaintiffs' tort and contract <br>claims, this is too tenuous a connection to support a claim of <br>federal jurisdiction. <br>     No less an authority than the Supreme Court has made this <br>clear.  Unless a federal statute bestows a private right of action, <br>courts ought to presume that Congress did not intend the statute to <br>confer federal jurisdiction.  See Merrell Dow Pharm. Inc. v. <br>Thompson, 478 U.S. 804, 814 & n.12 (1986).  Hence, "the presence of <br>[a] federal issue as an element of [a] state tort is not the kind <br>of adjudication for which jurisdiction would serve congressional <br>purposes and the federal system."  Id. at 814.  It follows <br>inexorably that, because the claims asserted in the plaintiffs' <br>complaint do not themselves emanate from federal law, the <br>plaintiffs cannot predicate federal jurisdiction on section 503(b) <br>of the Communications Act. <br>     We need go no further.  As neither the FAA nor any other <br>federal statute furnishes an independent basis for federal <br>jurisdiction, the district court lacked authority either to <br>consider the plaintiffs' complaint or to make any orders in respect <br>to the slated arbitration of the parties' dispute. <br>     The district court's jurisdictional finding is reversed, <br>the stay order is vacated, and the cause is remanded with <br>instructions to dismiss the action without prejudice for want of <br>subject matter jurisdiction.  Costs in favor of the appellants.</pre>

</body>

</html>